DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are pending.

Priority
Acknowledgment is made of applicant's Claim for foreign priority based on an application filed in China on 26 August 2019.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-8, and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.  
Regarding Claims 6 and 15.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “center console” in Claims 6 and 15 is used by the claim to mean “dashboard or front console,” 
Regarding Claims 7-8, and 16-17. Claims 7-8, and 16-17 are rejected under 35 USC §112(b) as containing the indefinite subject matter of their respective parent claim.
In support of compact prosecution the claim term “center console” is construed “dashboard”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 6-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi (US 2017/0217290) view of Shin (US 2018/0188778), and Kim (US 2017/0153670).  All reference is to Yoshizumi unless indicated otherwise.

Regarding Claim 1 (Original), Yoshizumi teaches a vehicle-mounted display device, comprising 
a first display screen [figs. 3B (left) and 5A1 @51] and 
a second display screen [figs. 3B (right) and 5A1 @51] which are disposed individually and correspondingly [construed as the first and the second display screens are spatially separated and perform the same function in a different location (the first display for the passenger corresponds to the second display for the driver)];
wherein the vehicle-mounted display device is attached to an automobile cabin [fig. 5A1 @68 (vehicle ceiling)], and at least the first display screen [fig. 3B @51] is a flexible and foldable [fig. 5A2 illustrates display screen 51 is flexible enough to fold] display screen; wherein 
one of the non-bending sections [fig. 4B @50] is attached to the automobile cabin [fig. 5A1 illustrates 50 attached to 68], and
the first display screen [figs. 3B (left) and 5A1 @51] is attached to the automobile cabin [fig. 5A illustrates] and 
the second display screen [figs. 3B (right) and 5A1 @51] is attached to a dashboard [¶0077, “Note that the position in which the display device 50 is incorporated is not limited thereto and can be a variety of positions such as the ceiling and doors inside the car”, ¶0078, “Although the form in which the display device 50 is placed in an upper portion of the car body and the display panel 51 is suspended is illustrated here, there is no limitation thereto.  For example … a structure in which the display panel 51 is pulled out upward from a lower portion may be employed”]
Yoshizumi does not teach the first display screen comprises a bending section and two non-bending sections disposed at two sides of the bending section, the other of the two non-bending sections is configured to fold or expand the first display screen along the bending section, wherein the first display screen is configured to connect with the second display screen to form a display screen assembly after being expanded 
Shin teaches a first display screen [fig. 9 @110] comprises a bending section [fig. 9 @120] and two non-bending sections disposed at two sides of the bending section [fig. 8 @175 relabeled 175-1 and 175-2], 
the other of the two non-bending sections [construed as fig. 9 @175 (175-2) on the lower half of the folded display device, Yoshizumi teaches the upper non-bending section (fig. 9 @175-1) is attached to the vehicle cabin ceiling] is configured [¶0076, to fold or expand the first display screen along the bending section [fig. 9 @120]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of configuring an flexible display to display area by unrolling in a first direction and unfolding in a second direction, as taught by Shin, into the vehicle-mounted display device, taught by Yoshizumi, in order to provide greater flexibility in choosing a suitable configuration of desired vehicle display size, location and functionality.
Yoshizumi in view of Shin does not teach the first display screen is configured to connect with the second display screen to form a display screen assembly after being expanded
Kim teaches a first display screen [fig. 5B @100a, [¶0006-¶0007 teaches the first and/or the second display screen can extend to reduce the distance between the first and second display screen] is configured [¶0014, “The first image-display surface may extend toward the second image-display surface responsive to the at least one of the first condition and the second condition”, ¶0012, “The second condition may be that the distance between the first image-display surface and the second image-display to connect [construed as physically touch] with a second display screen [fig. 5B @100b, ¶0006-¶0007] to form a display screen assembly [¶0022, “The first image-display surface and the second image-display surface may operate in an individual display mode prior to the at least one of the extending and bending … The first image-display surface and the second image-display surface may operate in a collaborative display mode responsive the at least one of the extending and bending”] after being expanded 
Before the application was filed it would have been obvious to one of ordinary skill in the art to configure a single display screen, from separated first and second display screens, by extending the first screen to decrease its separation from the second screen, as taught by Kim, in the vehicle-mounted display device, taught by Yoshizumi in view of Shin, in order to provide a larger display area for desired image content, thereby improving the quality of the desired image.

Regarding Claims 6 and 15 (Original), Yoshizumi in view of Shin and Kim teaches the vehicle-mounted display device of Claims 1 and 10, wherein 
the automobile cabin comprises a roof [fig. 5A1 @68], a windshield [fig. 5A1 @61], a dashboard [fig. 3B unlabeled area below windshield 61], a sun visor [fig. 3B @63], and a rear view mirror [fig. 3B @ unlabeled mirror between first and second displays (51)], 
the second display screen is attached to the dashboard [¶0077-¶0078], 
the first display screen is attached to a side of the roof near the windshield [fig. 3B @50] and corresponding to the second display screen [Kim: ¶0060 and fig. 5A teaches first display 100a is planar with the second display 100b]], and 
the first display screen [Kim: fig. 5A @100a] is configured [Kim: ¶0012 and ¶0014] to form the display screen assembly with the second display screen [Kim: fig. 5A @100b] after being expanded [Kim: ¶0022, “The first image-display surface and the second image-display surface may operate in a collaborative display mode responsive the at least one of the extending and bending”].

Regarding Claims 7 and 16 (Original) Yoshizumi in view of Shin, and Kim teaches the vehicle-mounted display device of Claims 6 and 15, wherein
 the sun visor and/or the rear view mirror is the first display screen [¶0022, “ … the display device is preferably attached to the sun visor”].

Regarding Claims 8 and 17 (Original), Yoshizumi in view of Shin and Kim teaches the vehicle-mounted display device of Claims 6 and 15, wherein 
the automobile cabin further comprises a seat [fig. 4A illustrates a right and left seat], 
the second display screen [fig. 4B @51 (left)] is attached to a backside of the seat  [¶0077, “Note that the position in which the display device 50 is incorporated is not limited thereto and can be a variety of positions such as the ceiling and doors inside the car”, ¶0078, “Although the form in which the display device 50 is placed in an upper portion of the car body and the display panel 51 is suspended is illustrated here, there is 
the first display screen [fig. 4B @ 51 (right)] is attached to a side of the roof corresponding to the second display screen [Kim: ¶0060 and fig. 5A teaches first display 100a is planar with the second display 100b]], and 
the first display screen [Kim: fig. 5A @100a] is configured [Kim: ¶0012 and ¶0014] to form the display screen assembly with the second display screen [Kim: fig. 5A @100b] after being expanded [Kim: ¶0022, “The first image-display surface and the second image-display surface may operate in a collaborative display mode responsive the at least one of the extending and bending”].

Regarding Claim 9 (Original), Yoshizumi in view of Shin and Kim teaches the vehicle-mounted display device of Claim 1, comprising an automobile [¶0001, “One embodiment of the present invention relates to a display device, and particularly relates to a display device that can be installed in a vehicle”].

Regarding Claim 10 (Original), Yoshizumi teaches a vehicle-mounted display device, comprising 
a first display screen [figs. 3B (left) and 5A1 @51] and 
a second display screen [figs. 3B (right) and 5A1 @51] which are disposed individually and correspondingly [construed as the first and the second display screens are spatially separated and perform the same function in a different location (the first display for the passenger corresponds to the second display for the driver)];
wherein the vehicle-mounted display device is attached to an automobile cabin [fig. 5A1 @68 (vehicle ceiling)], and at least the first display screen [fig. 3B @51] is a flexible and foldable [fig. 5A2 illustrates display screen 51 is flexible enough to fold] display screen; wherein 
one of the non-bending sections [fig. 4B @50] is attached to the automobile cabin [fig. 5A1 illustrates 50 attached to 68], and
the first display screen [figs. 3B (left) and 5A1 @51] is attached to the automobile cabin [fig. 5A illustrates] and 
the second display screen [figs. 3B (right) and 5A1 @51] is attached to a dashboard [¶0077, “Note that the position in which the display device 50 is incorporated is not limited thereto and can be a variety of positions such as the ceiling and doors inside the car”, ¶0078, “Although the form in which the display device 50 is placed in an upper portion of the car body and the display panel 51 is suspended is illustrated here, there is no limitation thereto.  For example … a structure in which the display panel 51 is pulled out upward from a lower portion may be employed”]
Yoshizumi does not teach the first display screen comprises a bending section and two non-bending sections disposed at two sides of the bending section, the other of the two non-bending sections is configured to fold or expand the first display screen along the bending section, wherein the first display screen is configured to connect with the second display screen to form a display screen assembly after being expanded and wherein a periphery of one of the two non-bending sections configured to rotationally expand the first display screen
a first display screen [fig. 9 @110] comprises a bending section [fig. 9 @120] and two non-bending sections disposed at two sides of the bending section [fig. 8 @175 relabeled 175-1 and 175-2], 
the other of the two non-bending sections [construed as fig. 9 @175 (175-2 on the lower half of the folded display device, Yoshizumi teaches the upper non-bending section (fig. 9 @175-1) is attached to the vehicle cabin roof] is configured [¶0076, “the respective fixed end frames 120 are pivotably hinged with a longitudinal direction of the fixed end frame 120 as an axis below surfaces facing each other”, ¶0077, “Thus, in a state in which two display expansion type mobile terminals with a sliding motion according to the first and second embodiments are stacked to each other, a display having a minimum size is used, and each of the fixed end frames 120 pivots to primarily expand the display and the main body 170 is pulled in opposite directions to secondarily expand the display”] to fold or expand the first display screen along the bending section [fig. 9 @120] and wherein 
a periphery of one of the two non-bending sections [fig. 9 @175-2 (bottom section] configured [¶0077, “each of the fixed end frames 120 pivots to primarily expand the display”] to rotationally expand [¶0077] the first display screen [fig. 9 @110]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of configuring an flexible display to display area by unfolding in a first direction and unrolling in a second direction, as taught by Shin, into the vehicle-mounted display device, taught by Yoshizumi, in order to provide 
Yoshizumi in view of Shin does not teach the first display screen is configured to connect with the second display screen to form a display screen assembly after being expanded
Kim teaches a first display screen [fig. 5B @100a, [¶0006-¶0007 teaches the first and/or the second display screen can extend to reduce the distance between the first and second display screen] is configured [¶0014, “The first image-display surface may extend toward the second image-display surface responsive to the at least one of the first condition and the second condition”, ¶0012, “The second condition may be that the distance between the first image-display surface and the second image-display surface decreases to become equal to the predetermined length”] to connect [construed as physically touch] with a second display screen [fig. 5B @100b, ¶0006-¶0007] to form a display screen assembly [¶0022, “The first image-display surface and the second image-display surface may operate in an individual display mode prior to the at least one of the extending and bending … The first image-display surface and the second image-display surface may operate in a collaborative display mode responsive the at least one of the extending and bending”] after being expanded 
Before the application was filed it would have been obvious to one of ordinary skill in the art to configure a single display screen, from separated first and second display screens, by extending the first screen to decrease its separation from the second screen, as taught by Kim, in the vehicle-mounted display device, taught by .

Claims 2-5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi in view of Shin, Kim, and Seo (US 2018/0103552).  All reference is to Yoshizumi unless indicated otherwise.

Regarding Claims 2 and 11 (Original), Yoshizumi in view of Shin and Kim teaches the vehicle-mounted display device of Claims 1 and 10, wherein the first display screen comprises 
a protective housing [Shin: fig. 9 @175] and 
a display panel [Shin: fig. 9 @110] disposed in the protective housing [Shin: fig. 9 illustrates claimed structure], 
each end [Shin: fig. 9 illustrates a first and second device folded] of the two non-bending sections of the first display screen away from the bending section [Shin: fig. 9 @120] is provided with a reel [Shin: fig. 9 @130] disposed in the protective housing [Shin: fig. 9 @175],
two ends of the reel are attached to the protective housing [Shin: fig. 5 @130 and 175 illustrates the structure of one of the two non-bending sections], 
Yoshizumi in view of Shin and Kim does not teach the display panel comprises an extended section, and the reel is configured to retract or expand the extended section of the display panel
 the display panel [fig. 2 @310] comprises an extended section [fig. 2 @EX], and 
the reel [fig. 2 @400] is configured to retract or expand the extended section of the display panel [¶0060, “the panel unit 300 may be drawn out or inserted by a friction force between the panel unit 300 and the roller 400 by a rotation of the roller 400 according to an exemplary embodiment, and as the panel unit 300 moves, the exposing area of the expanding display unit EX may be changed”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of coupling a flexible display screen between two reels, each connected to an end of the display screen and a protective housing, as taught by Seo, into the vehicle-mounted display device, taught by Yoshizumi in view of Shin, and Kim, in order to provide protect the extended portion of the display screen from mechanical damage.

Regarding Claims 3 and 12 (Original), Yoshizumi in view of Shin, Kim, and Seo teaches the vehicle-mounted display device of Claims 2 and 11, wherein 
an elastic member [Seo: ¶0100], “The moving member 210 may include a spring”] is further disposed in the protective housing [Seo: fig. 11 illustrates moving member 210 is disposed in sliding portion 200 equivalent to Shin: fig. 9 @175], and 
an end of the elastic member [Seo: Original Claim 13 “the moving member comprises … a spring for changing a length thereof” and fig. 13 illustrates position of spring in relation to changing the length of moving member 210, fig. 13 teaches the is connected [Seo: fig. 12 teaches 200 is fixed to 312] to the extended section of the display panel [Seo: fig. 12 @312].

Regarding Claims 4 and 13 (Original) Yoshizumi in view of Shin, Kim, and Seo teaches the vehicle-mounted display device of Claims 2 and 11, wherein 
the protective housing comprises two rigid sections [Shin: fig. 5 @170 (fig. 9 illustrates embodiment with two fig. 5 pivotally attached] corresponding to the two non-bending sections [Shin: fig. 8 @175 (two shown)] and 
a flexible section [Shin: figs. 8 and 9 @120] corresponding to the bending section [Shin: fig. 9 @120], 
each end of the two rigid sections [Shin: fig. 5 @170]  away from the flexible section is provided with a rigid extended section [Shin: fig. 5 @123 (two illustrated)], 
at least a portion of the rigid extended section [Shin: fig. 5 @123] is embedded in the rigid section [Shin: fig. 5 @170 includes slot 177a,  fig. 5 @123 is inserted or embedded in groove 177a],
the reel [Shin: fig. 5 @130] is attached to the rigid extended section [Shin: fig. 8 @123 is attached to fig. 5 @ 160 which is attached to fig. 5 @110, fig. 6 @110 is frictionally attached to reel 130] and 
is moved [Shin: as display is opened or closed fig. 5 @130 moves toward or away from fig. 6 @123, the center of rotation of 130 moving on a plane parallel to the plan in which 123 is disposed] on along the rigid extended section [Shin: fig. 6 @123] relative to a direction parallel to a plane on which the rigid section is disposed [Shin: fig. 6 out of page] to drive the reel to rotate.

Regarding Claims 5 and 14 (Original), Yoshizumi in view of Shin, Kim, and Seo  teaches the vehicle-mounted display device of Claims 4 and 13, wherein 
the rigid extended section [Seo: fig. 13 @200] is connected to the rigid section [Seo: fig. 13 @100] by a slide rail [Seo: fig. 13 @124], and 
the protective housing is provided with a lock [Seo: fig. 15 @124 and fig. 15 @120]; wherein 
when the rigid extended section [Seo: fig. 15 @200] is moved [Seo: from shortest length of fig. 15 @120] along the slide rail [Seo: fig. 15 @124], the lock is opened [construed as movement speed is >0]; and wherein 
after the rigid extended section [Seo: fig. 15 @200] is moved to a predetermined distance [Seo: from shortest length caused by 125a to shortest length of 120 caused by 125c], the lock is closed [Seo: construed as movement speed reduced to 0, ¶0100], “The moving member 210 may include a hydraulic pressure cylinder or a spring so that the distance may be changed according to an inclined degree determined by the distance between the slanted side 124 and the entrance of the guide groove 122.  When the distance between the slanted side 124 and the entrance of the guide groove 122 is reduced, a pressure is applied to the moving member 210 including a hydraulic pressure cylinder or a spring so the length of the moving member 210 may be reduced or changed”, ¶0101] In some embodiments, a reaction force is generated against the pressure applied in the direction for reducing the length of the moving member 210.  The generated reaction force represents a force for hindering a reduction of the length of the moving member 210, and the movement of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 





/Douglas M Wilson/Examiner, Art Unit 2694